            Un
              of
                 fic
                    ial
                          C
                               op
                                  yO
                                      ffic
                                          e
                                             of
                                               M
                                                  ar
                                                    ily
                                                       n
                                                          Bu
                                                            rg
                                                               es
                                                                 sD
                                                                                     2020-53679 / Court: 215




                                                                    ist
                                                                       ric
                                                                           tC
                                                                              ler
                                                                                 k




Exhibit C
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
                                                                                                        11/20/2020 10:27 AM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 48284462
                                                                                                              By: F Abdul-Bari
                                                                                                 Filed: 11/20/2020 10:27 AM

                                    CAUSE NO. 2020-53679

ENRIQUE COURTNEY HUBER,                               §        IN THE DISTRICT COURT
                                                      §
         Plaintiff,                                   §
                                                      §
vs.                                                   §        215TH JUDICIAL DISTRICT
                                                      §




                                                                                   k
GALVESTON COUNTY, HENRY                               §




                                                                                ler
TROCHESSET, OFFICER TRAN, BOON-                       §




                                                                             tC
CHAPMAN BENEFIT ADMINISTRATORS,                       §
INC., SOLUTA, INC., CORRECTIONS                       §




                                                                         ric
CORPORATIONS OF AMERICA,                              §
CORECIVIC, INC., CORECIVIC, AND                       §




                                                                      ist
NURSE PITTMAN,                                        §




                                                                   sD
                                                      §
         Defendants.                                  §        HARRIS COUNTY, TEXAS




                                                              es
                DEFENDANTS’ ORIGINAL ANSWER, JURY DEMAND AND



                                                            rg
                          REQUEST FOR DISCLOSURE
                                                          Bu
         COMES NOW, Defendants BOON-CHAPMAN BENEFIT ADMINISTRATORS,
                                                  n
                                                ily

and INC., SOLUTA, INC., (hereinafter “Healthcare Defendants”) and file this Original
                                                ar



Answer to Plaintiff’s Original Petition, and would show the following:
                                          M
                                        of




                                              I.
                                        GENERAL DENIAL
                                     e
                                   ffic




         Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Healthcare
                             O




Defendants generally deny each and every, all and singular, allegations contained
                           y
                        op




within    Plaintiff’s   Original    Petition,   and       demand    strict   proof   thereon        by     a
                        C




preponderance of the credible evidence in accordance with the Constitution and laws
                  ial




of the State of Texas.
              fic
           of




                                               II.
         Un




                                          JURY DEMAND

         In accordance with Texas Rule of Civil Procedure 216, Healthcare Defendants

demand a trial by jury.




DEFENDANTS’ ORIGINAL ANSWER, JURY DEMAND AND REQUEST FOR DISCLOSURE                                – Page 1
8696314v1 / 08011.733
                                      III.
                            REQUEST FOR DISCLOSURE

      Pursuant to Texas Rule of Civil Procedure 194, Healthcare Defendants request

that Plaintiff provides the information required in the Request for Disclosure.

                                          IV.




                                                                        k
                                        PRAYER




                                                                     ler
                                                                  tC
      WHEREFORE,        PREMISES      CONSIDERED,       Defendants    BOON-CHAPMAN




                                                              ric
BENEFIT ADMINISTRATORS, INC. and SOLUTA, INC., pray that Plaintiff recovers




                                                           ist
nothing of and from Defendants and that Defendants receive all costs of Court and for




                                                        sD
such further relief, both at law and in equity, to which Defendants BOON-CHAPMAN




                                                     es
BENEFIT ADMINISTRATORS, INC. and SOLUTA, INC., may be justly entitled.



                                                    rg
                                               Bu
                                            Respectfully submitted,
                                             n
                                            THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                          ily


                                            By /s/Christopher G. Rigler
                                        ar



                                               Christopher G. Rigler
                                     M




                                               State Bar No. 24091028
                                               crigler@thompsoncoe.com
                                  of
                                e




                                            Plaza of the Americas
                            ffic




                                            700 North Pearl Street, 25th Floor
                                            Dallas, Texas 75201-2832
                         O




                                            (214) 871-8200 (Telephone)
                                            (214) 871-8209 (Facsimile)
                        y
                     op




                                            -and-
                  C
               ial
            fic
        of
      Un




DEFENDANTS’ ORIGINAL ANSWER, JURY DEMAND AND REQUEST FOR DISCLOSURE               – Page 2
8696314v1 / 08011.733
                                            Zandra Foley
                                            State Bar No. 24032085
                                            zfoley@thompsoncoe.com
                                            Cory S. Reed
                                            State Bar No. 24076640
                                            creed@thompsoncoe.com
                                            THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                            One Riverway, Suite 1400




                                                                       k
                                            Houston, Texas 77056




                                                                    ler
                                            (713) 403-8200 (Telephone)




                                                                 tC
                                            (713) 403-8299 (Facsimile)




                                                             ric
                                            ATTORNEYS FOR DEFENDANTS
                                            BOON-CHAPMAN BENEFIT




                                                          ist
                                            ADMINISTRATORS, INC., SOLUTA, INC.




                                                       sD
                             CERTIFICATE OF SERVICE




                                                     es
                                                  rg
        This is to certify that on this 20TH day of November, 2020, a true and correct
                                               Bu
copy of the foregoing was delivered to the following counsel of record by E-Service,
Certified Mail/Return Receipt Requested and/or Facsimile:
                                            n
U.A. Lewis
                                          ily

State Bar No. 24076511
                                       ar



Lead Attorney
                                    M




myattorney@thelewislaw.com
Okwudili Onyekwelu
                                  of




State Bar No. 24110867
                                e




oonyekwelu@thelewislaw.com
                            ffic




Damion Millington
State Bar No. 24111178
                         O




dmillington@thelewislaw.com
THE LEWIS LAW GROUP PLLC
                        y
                     op




P.O. Box 27353
Houston, Texas 77227
                  C




(713) 570-6555 (Telephone)
(713) 581-1017 (Facsimile)
               ial




COUNSEL FOR PLAINTIFF
            fic
        of
      Un




                                            /s/Christopher G. Rigler
                                            Zandra Foley
                                            Christopher G. Rigler
                                            Corey Reed




DEFENDANTS’ ORIGINAL ANSWER, JURY DEMAND AND REQUEST FOR DISCLOSURE            – Page 3
8696314v1 / 08011.733
